ORDER

WHEREAS, by order filed on May 28, 1997, this court stayed all proceedings pending final disposition by this in State v. Stone, et. al., 557 N.W.2d 588 (Minn.App.1996), pet. for rev. granted, (Minn.1997) and State v. Jackson, 558 N.W.2d 752 (Minn.App.1997) pet. for rev. granted, (Minn.1997).
IT IS HEREBY ORDERED that the decision of the court of appeals reversing the district court’s order which found that the State of Minnesota has jurisdiction to enforce Minn.Stat. § 169.797 (1996) (failure to provide proof of motor vehicle insurance), against a member of the Leech Lake Band of Chippewa Indians on the Leech Lake Reservation, be and the same is, affirmed. Our holding in State v. Stone, 572 N.W.2d 725 (Minn.1997), controls the disposition of this appeal. The decision of the court of appeals is affirmed.
BY THE COURT:
/s/ Alexander M. Keith AM. Keith Chief Justice